          Case 6:19-cv-00383-GAP-GJK
Filing # 82684351                      Document
                  E-Filed 12/31/2018 10:47:15 AM1-1 Filed 02/27/19 Page 1 of 2 PageID 6

   FORM 1.997. CIVIL COVER SHEET

   The civil cover sheet and the information contained in it neither replace nor supplement the filing and service of pleadings
   or other documents as required by law. This form must be filed by the plaintiff or petitioner for the use of the Clerk of
   Court for the purpose of reporting judicial workload data pursuant to section 25.075, Florida Statutes. (See instructions for
   completion.)


       I.          CASE STYLE
                                            IN THE CIRCUIT COURT OF THE NINTH JUDICIAL CIRCUIT,
                                             IN AND FOR ORANGE COUNTY, FLORIDA



                                                                       Case No.: _________________
                                                                       Judge: ____________________
   DANIEL J NEWLIN PA
   Plaintiff
                 vs.
   DEX MEDIA HOLDINGS INC, FENSTERSHEIB LAW GROUP PA, ROBERT J FENSTERSHEIB, DAVID
   S FENSTERSHEIB
   Defendant


       II.         TYPE OF CASE

                                                                               ☐    Non-homestead residential foreclosure
               ☐ Condominium                                                        $50,001 - $249,999
               ☐ Contracts and indebtedness                                    ☐    Non-homestead residential foreclosure
               ☐ Eminent domain                                                     $250,00 or more
               ☐ Auto negligence                                               ☐    Other real property actions $0 - $50,000
               ☐ Negligence – other                                            ☐    Other real property actions $50,001 - $249,999
                 ☐     Business governance                                     ☐    Other real property actions $250,000 or more
                 ☒     Business torts
                                                                               ☐    Professional malpractice
                 ☐     Environmental/Toxic tort
                                                                                      ☐      Malpractice – business
                 ☐     Third party indemnification
                                                                                      ☐      Malpractice – medical
                 ☐     Construction defect
                                                                                      ☐      Malpractice – other professional
                 ☐     Mass tort
                                                                               ☐    Other
                 ☐     Negligent security
                                                                                      ☐      Antitrust/Trade Regulation
                 ☐     Nursing home negligence
                                                                                      ☐      Business Transaction
                 ☐     Premises liability – commercial
                                                                                      ☐      Circuit Civil - Not Applicable
                 ☐     Premises liability – residential
                                                                                      ☐      Constitutional challenge-statute or
               ☐ Products liability                                                          ordinance
               ☐ Real Property/Mortgage foreclosure                                   ☐      Constitutional challenge-proposed
                 ☐     Commercial foreclosure $0 - $50,000                                   amendment
                 ☐     Commercial foreclosure $50,001 - $249,999                      ☐      Corporate Trusts
                 ☐ Commercial foreclosure $250,000 or more                            ☐      Discrimination-employment or other
                 ☐     Homestead residential foreclosure $0 – 50,000                  ☐      Insurance claims
                 ☐     Homestead residential foreclosure $50,001 -                    ☐      Intellectual property
                       $249,999                                                       ☐      Libel/Slander
                 ☐ Homestead residential foreclosure $250,000 or                      ☐      Shareholder derivative action
                       more
                                                                                      ☐      Securities litigation
                 ☐ Non-homestead residential foreclosure $0 -
                       $50,000                                                        ☐      Trade secrets
                                                                                      ☐      Trust litigation
         Case 6:19-cv-00383-GAP-GJK Document 1-1 Filed 02/27/19 Page 2 of 2 PageID 7


                                                 COMPLEX BUSINESS COURT

        This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
        Administrative Order. Yes ☐ No ☒


        III.    REMEDIES SOUGHT (check all that apply):
                  ☒ Monetary;
                  ☒ Non-monetary declaratory or injunctive relief;
                  ☐ Punitive

        IV.     NUMBER OF CAUSES OF ACTION: (              )
                (Specify)


                13

        V.      IS THIS CASE A CLASS ACTION LAWSUIT?
                    ☐ Yes
                    ☒ No

        VI.     HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                   ☐ No
                   ☒ Yes – If “yes” list all related cases by name, case number and court:

                     DANIEL J NEWLIN PA vs. TRIAL PRO PA et al.

        VII.    IS JURY TRIAL DEMANDED IN COMPLAINT?
                    ☐ Yes
                    ☒ No



I CERTIFY that the information I have provided in this cover sheet is accurate to the best of my knowledge and belief, and
that I have read and will comply with the requirements of Florida Rule of Judicial Administration 2.425.

Signature s/ Jason P Herman        FL Bar No.:   149357
          Attorney or party                                               (Bar number, if attorney)

        Jason P Herman           12/31/2018
                (Type or print name)                                         Date
